     Case 1:20-cv-00460-MJT Document 1 Filed 11/11/20 Page 1 of 11 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

KIMBERLEY HARMON                                 §
    Plaintiff,                                   §
                                                 §
v.                                               §            CIVIL ACTION NO. ___________
                                                 §
TEXAS DEPARTMENT OF CRIMINAL                     §
JUSTICE and BRYAN COLLIER, in his                §
official capacity as Executive Director,         §
        Defendants.                              §            (Jury Trial Demanded)


                          PLAINTIFF’S ORIGINAL COMPLAINT


         Plaintiff, Kimberly Harmon (“Plaintiff” or “Harmon”) files this complaint against

Defendants, the Texas Department of Criminal Justice (“TDCJ”) and TDCJ’s Executive Director

Bryan Collier (“Collier”), in his official capacity, seeking damages, declaratory and injunctive

relief for violations of federal law. In support thereof, Plaintiff would show the following:

                                      I. INTRODUCTION

         1.    Defendants discriminated against Plaintiff on the basis of her disability by failing

to make reasonable workplace accommodations, terminating Plaintiff’s employment, retaliating

against her, and by using discriminatory employment policies and practices all in violation of

federal law. This is an action to redress that discrimination and is brought under the Americans

with Disabilities Act of 1990, as amended, 42 U.S.C. § 12101 et seq. (hereinafter “ADA”) and

Section 504 of the Rehabilitation Act 1973, as amended, 29 U.S.C. § 794 (hereinafter “Section

504”).

         2.    Plaintiff sues Defendants TDCJ, and Bryan Collier in his official capacity, and

seeks an order of reinstatement; an order under Sec. 504 only making her whole for lost pay and




                                                                                                 1
  Case 1:20-cv-00460-MJT Document 1 Filed 11/11/20 Page 2 of 11 PageID #: 2




benefits, and for actual damages; an order awarding her attorneys’ fees, costs, and litigation

expenses; and other declaratory and injunctive relief.

                                          II. PARTIES

       3.      Plaintiff Kimberly Harmon is a Texas resident who was employed by the

Defendant, TDCJ, at a facility within the Eastern District of Texas. At all times relevant hereto,

Plaintiff was an employee as that term is defined in the ADA and the Rehabilitation Act.

       4.      Defendant, TDCJ, is the agency of the state of Texas charged with operating and

managing the state prison system. See Tex. Gov’t Code § 493.004. TDCJ may be served with

citation and process by personal service on its Executive Director, Bryan Collier, at TDCJ’s office

at 209 West 14th Street, 5th Floor, Austin, Texas 78701 or by certified mail return receipt

requested to Texas Department of Criminal Justice, P.O. Box 13084- Capital Station, Austin,

Texas 78711-3084.

       5.Defendant, Bryan Collier, is the Executive Director of the Texas Department of Criminal

Justice. Bryan Collier may be served with citation and process by personal service at TDCJ’s office

at 209 West 14th Street, 5th Floor, Price Daniel Building, Austin, Texas 78701 or by certified mail

return receipt requested to Texas Department of Criminal Justice, P.O. Box 13084- Capital Station,

Austin, Texas 78711-3084.

                              III. JURISDICTION AND VENUE

       6.      This Court has jurisdiction over Plaintiff’s claims under the ADA and

Rehabilitation Act pursuant to 28 U.S.C. § 1331 (Federal Question).

       7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1), as the acts and

omissions complained of occurred in Jefferson County, which is within this division and district.




                                                                                                 2
  Case 1:20-cv-00460-MJT Document 1 Filed 11/11/20 Page 3 of 11 PageID #: 3




                 IV. EXHAUSTION OF ADMINISTRATIVE REMEDIES

     8.        On July 25, 2018 Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”). A true and correct copy of Plaintiff’s EEOC

Charge is attached as Exhibit A.

     9.        On May 13, 2020 the EEOC issued a Determination Letter finding that the TDCJ

had discriminated against Plaintiff in violation of the ADA. A true and correct copy of the

Determination Letter is attached as Exhibit B.

     10.       On August 31, 2020 Plaintiff received the Dismissal and Notice of Right to Sue

letter from the Department of Justice. A true and correct copy of the Notice of Right to Sue is

attached as Exhibit C.

                                   V. STATEMENT OF FACTS

       11.     Plaintiff initially worked for the Texas Department of Criminal Justice (“TDCJ”)

from 1998 until March 2008, when she resigned.

       12.     In February 2009, Plaintiff was rehired by the TDCJ and assigned to the Larry Gist

Unit in Beaumont, Texas as a Correctional Officer.

       13.     In total, Plaintiff served the State of Texas through her employment at the TDCJ

for more than 18 years.

       14.     Plaintiff suffers from diabetes, hypertension, and chronic lower back pain. As a

result of amendments to the Americans with Disabilities Act, which became effective on 1 January

2009, persons with diabetes are virtually always considered to have a “disability” within the

meaning of that law. Diabetes constitutes a substantial limitation on endocrine system

functioning—the ADA was amended to extend its coverage to persons with a substantial limitation

in, among other things, a major bodily function, such as the endocrine system.




                                                                                               3
  Case 1:20-cv-00460-MJT Document 1 Filed 11/11/20 Page 4 of 11 PageID #: 4




       15.     On or around August 21, 2017, while Plaintiff was on medical leave, a TDCJ

Human Resources representative, Amy Foreman, contacted Plaintiff and informed her that

Plaintiff had been moved from the first shift to the second shift by the Warden of the Gist Unit,

Charles Siringi. Plaintiff was given no prior warning, nor was she consulted, concerning this shift

change.

       16.     When Plaintiff asked why she had been demoted to the second shift, Foreman

would not provide an explanation and told Plaintiff to take the matter up with Warden Siring.

       17.     Plaintiff also asked Foreman if she was the only officer being involuntarily moved

from the first shift to the second. Foreman admitted that she was.

       18.     Plaintiff made numerous efforts to contact Warden Siringi while still on medical

leave to discuss the shift change and to ensure that she would be assigned to the first shift when

she returned to work. Such efforts included faxing requests for an explanation for the shift change

to the Human Resources Department and leaving many messages with the Warden’s secretary

because he refused to take or return Plaintiff’s calls.

       19.     On September 1, 2017, Plaintiff was contacted by another Human Resources

Representative, Kelly, and told that she was being reassigned to the first shift. Plaintiff believed

that the matter had been resolved.

       20.     On September 25, 2017 when Plaintiff returned to work from medical leave, she

learned that she had again been demoted to the second shift.         Plaintiff’s superior, Lieutenant

Rollins, said that she was no longer on the first shift roster and that she was the only officer that

had been moved from the first to second shift.

       21.     On September 29, 2017, Plaintiff submitted an EEO Complaint regarding the shift

demotion,




                                                                                                   4
  Case 1:20-cv-00460-MJT Document 1 Filed 11/11/20 Page 5 of 11 PageID #: 5




          22.   On October 20, 2017, Plaintiff filed and official grievance with the TDCJ Human

Resources Department regarding the shift change.

          23.   In response to Plaintiff’s complaints, Warden Siringi stated that when he made the

decision, he was not aware of Plaintiff’s disabilities despite her having been on medical leave when

the decision was made.

          24.   Finally, on October 27, 2017, Plaintiff’s request that she be reassigned to the first

shift was granted. In an inter-office communication sent by the Director of TDCJ Region III, John

Werner, to Shenane Boston, a TDCJ Human Resources Specialist, on October 26, 2017 Werner

explicitly stated that Warden Siringi could have handled the situation better.

          25.   TDCJ claims that an Accommodations Coordinator mailed an ADA packet to

Plaintiff on October 3, 2017 in response to her September 29, 2017 EEO Complaint. The

Accommodations Coordinator claims that because Plaintiff did not complete this packet, the

Accommodations Department was unaware of the Plaintiff’s medical conditions, limitations, and

restrictions. In fact, Plaintiff received no correspondence of any kind from TDCJ during this time

period.

          26.   Regardless, Plaintiff had described her medical conditions and her restrictions in

her initial September 29th EEO complaint. Plaintiff described them again, in even more depth, in

her response to TDCJ’s request for more information regarding Plaintiff submitted October 10,

2017 complaint.

          27.   At all times relevant to the above events, Defendant and its Human Resources

Department were aware of Plaintiff’s disabilities.

          28.   On or around May 4, 2018, Plaintiff went back on medical leave under the

designation of Leave Without Pay-Medical (LWOP-Medical). TDCJ Medical and Parental Leave




                                                                                                   5
  Case 1:20-cv-00460-MJT Document 1 Filed 11/11/20 Page 6 of 11 PageID #: 6




policies state that the maximum number of calendar days an employee may take for any

combination of “Leave Without Pay” (“LWOP”) entitlements and approved leave is 180 calendar

days within a rolling 12-month period.

       29.     On May 30, 2018 a representative of the TDCJ Human Resources Department,

Marisol Reyes, left a voicemail stating that Plaintiff’s LWOP-Medical days had been exhausted

and that Plaintiff must to return to work the following day, May 31, 2018, or her employment

would be terminated.

       30.     At no point before this date was Plaintiff told her medical leave would be exhausted

by May 30, 2018. Neither was Plaintiff told how many remaining medical leave days she had when

she went on leave on or around May 4, 2018.

       31.     TDCJ’s Medical and Parental Leave policies state that if an employee anticipates

missing, or actually misses, more than three consecutive workdays due to a sick leave event and

does not provide a PERS 24 and an Health Care Provider’s Statement prior to taking leave, within

five workdays of the employee’s initial request for leave, the human resources representative shall

send the employee via first class mail a PERS 301 indicating that the employee shall be placed on

sick leave that is not FML eligible. Additionally, the PERS 301 indicates how many days of sick

leave the requesting party has been permitted. Also, if the employee has been on leave due to the

employee’s own illness or injury and the employee is returning to work after an absence of more

than three consecutive workdays, the employee must provide a release to return to work to the

employee’s supervisor.

       32.     The above policies also state that if an employee’s release to return to work

identifies any restrictions or limitations or indicates a need for a temporary change in work




                                                                                                 6
  Case 1:20-cv-00460-MJT Document 1 Filed 11/11/20 Page 7 of 11 PageID #: 7




assignments, the human resources representative shall immediately provide the release to the

warden or department head for a determination of the employee’s status.

        33.     Additionally, the Notification of Medical and Family Leave form, which was

required to be sent to Plaintiff by certified mail but was never received or acknowledged by

Plaintiff, states that if a doctor’s note is required but not received for an employee to return to

work, the return to work is delayed until the note is provided. If any restrictions or limitations are

listed on the release to work, the return to work is governed by the Americans with Disabilities

Act.

        34.     On May 31, 2018, Plaintiff’s doctor submitted a note to Defendant that was

received by Marisol Reyes stating that Plaintiff could return to work on June 4, 2018 without

restrictions.

        35.     It was the practice of the Gist Unit to schedule their shift officers to work six (6)

days in a row followed by three (3) days off of work. May 31, 2018 corresponded to the end of the

six (6) day rotation to which Plaintiff was assigned. Had Plaintiff returned to work on that day she

would have worked one (1) day before going on a three (3) day break. Therefore, if Plaintiff’s

request to return to work on June 4, 2018 rather than May 31, 2018, pursuant to her doctor’s note,

she would have missed merely one (1) additional day of work and her employment would not have

been terminated. The EEOC and the TDCJ both acknowledged that such accommodation would

not have caused a hardship to the Gist Unit. Nor did the Gist Unit provide a description of any

hardship the accommodation would have caused if granted.

        36.     On June 1, 2018 Plaintiff received a voicemail message from Marisol Reyes telling

Plaintiff that Defendant’s Human Resources Department had received the doctor’s note but told




                                                                                                    7
  Case 1:20-cv-00460-MJT Document 1 Filed 11/11/20 Page 8 of 11 PageID #: 8




Plaintiff not to return to work at all because Reyes had sent paperwork to TDCJ Human Resources

Headquarters in Huntsville, Texas to begin the termination process.

       37.     Defendant did not adhere to the ADA or the Rehabilitation Act when notified that

Plaintiff’s return to work note contained restrictions. Nor did Defendant even consider Plaintiff’s

request for reasonable accommodation. Plaintiff received her official termination notice on June

5, 2018.

       38.     Plaintiff’s employment was terminated without considering her reasonable request

to miss one additional workday before returning to work without any restrictions. The note was

not taken into consideration when determining if Plaintiff could be required to return to work on

May 31, 2017. Neither did Defendant engage in any form of the interactive process required by

the ADA after receiving the note.

       39.     Defendant had no legitimate reason to terminate Plaintiff’s employment. Plaintiff

merely exercised her rights under the ADA and the Rehabilitation Act, challenged decisions made

by TDCJ in violation of those rights, and requested a reasonable accommodation pursuant to the

law. Instead of complying with the ADA and the Rehabilitation Act, Defendant terminated

Plaintiff’s employment.

                                    VI. CAUSES OF ACTION:

Count I: Violations of the ADA against TDCJ’S Executive Director Bryan Collier, in his
official capacity.

       40.     By this reference, Plaintiff hereby incorporates all prior paragraphs of this Original

Complaint as if they were set forth within this cause of action.

       41.     Plaintiff is a person with a physical disability (actual, record of, and/or regarded as)

as defined by the ADA, 42 U.S.C. § 12102(2)(A).




                                                                                                     8
  Case 1:20-cv-00460-MJT Document 1 Filed 11/11/20 Page 9 of 11 PageID #: 9




        42.    Plaintiff was at all times a “qualified individual” as defined by the ADA, 42 U.S.C.

§ 12111(8).

        43.    Defendant TDCJ violated the ADA, as amended, including provision of 42 U.S.C.

§ 12112, and discriminated and retaliated against Plaintiff because of her disability, despite the

fact that she was a qualified individual who was, and remains, able to perform the essential

functions of the position for which she applied, with or without reasonable accommodation.

        44.     The unlawful employment practices complained of above were intentional.

        45.    As a result of the violations of the ADA, as set forth above, Plaintiff is entitled to

prospective injunctive relief against Defendant Bryan Collier in his official capacity, including an

order of reinstatement to the position and benefits she would have held if she had not been

terminated

        46.    Plaintiff is also entitled to recover reasonable attorney’s fees, costs, and litigation

expenses from Defendant.

Count II: Violation of Section 504 of the Rehabilitation Act against the TDCJ.

        47.    By this reference, Plaintiff hereby incorporates all prior paragraphs of this Original

Complaint as if they were set forth within this cause of action.

        48.     Plaintiff is a person with a physical disability (actual, record of, and/or regarded

as) as defined by the Rehabilitation Act, 29 U.S.C. §§ 705(9)(B) and (20)(B).

        49.     For the reasons set out above, Defendant also intentionally discriminated and

retaliated against Plaintiff in violation of the Rehabilitation Act of 1973, solely because of her

disability.

        50.    Plaintiff is entitled to an order making her whole by Plaintiff be awarded her back

pay, and lost benefits and seniority; and compensatory damages;




                                                                                                    9
 Case 1:20-cv-00460-MJT Document 1 Filed 11/11/20 Page 10 of 11 PageID #: 10




       51.     Plaintiff is also entitled to be awarded reasonable attorney’s fees, including

litigation expenses and costs; and cost for any and all appeals to other courts.

                             VII. ATTORNEY FEES AND COSTS

       52.     Pursuant to the ADA and the Rehabilitation Act, Plaintiff is entitled to recover

attorneys’ fees and costs, including, but not limited to, expert expenses.

                              VIII. REQUEST FOR JURY TRIAL

       53.     Plaintiff requests a trial by jury on all issues that can be tried to a jury.

                                   IX. RELIEF REQUESTED

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that this Court:

       A.       Grant a permanent injunction against Defendant Collier (under the ADA)
                and against TDCJ (under Section 504), enjoining them and their officers,
                successors, assigns and all persons in active concert or participation with it,
                from engaging in any further practice which discriminates against Plaintiff
                on the basis of her disability;

       B.        Place Plaintiff in a comparable position to the one she would have had
                absent the improper acts of the Defendants;

       C.       Award Plaintiff appropriate back-pay with prejudgment interest under
                Section 504 only;

       D.       Award Plaintiff compensatory damages for her past and future pecuniary
                and non-pecuniary losses under Plaintiff’s claims under Section 504 only;

       E.       Award Plaintiff reasonable attorney’s fees, costs, and litigation expenses
                from Defendants;

       F.       Enter a judgment in favor of Plaintiff; and,

       G.       Grant Plaintiff such further and other relief as the Court deems necessary
                and proper.




                                                                                                  10
Case 1:20-cv-00460-MJT Document 1 Filed 11/11/20 Page 11 of 11 PageID #: 11




                                        Respectfully submitted,

                                        By: /s/Sara Richey__________
                                            Sara Richey

                                        Sara Richey
                                        Federal Bar No: 1147425
                                        Texas Bar No. 24068763
                                        THE RICHEY LAW FIRM
                                        3801 Kirby Dr., Suite 344
                                        Houston, TX 77098
                                        Phone: 713-636-9931
                                        sara@thericheylawfirm.com
                                        ATTORNEY-IN-CHARGE

                                        and

                                        Clayton D. Craighead
                                        Texas Bar No. 24065092
                                        THE CRAIGHEAD LAW FIRM, PLLC
                                        440 Louisiana, Suite 900
                                        Houston, TX 77002
                                        Phone: 832-798-1184
                                        clayton.craighead@thetxlawfirm.com




                                                                             11
